DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 01/22/2021.

Claim Rejections - 35 USC § 112
1.	Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recites the limitation "the" in “…dependent on one of the functional parameters with power...”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation is interpreted as, “…dependent on one of a functional parameters with power…”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1, 3-8, and 10 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2018/0076745 A1). Thereafter, Cox, in view of Phillips (US 7723952 B2). Thereafter, Phillips and further in view of Lucas (US 2008/0284363 A1). Thereafter, Lucas.

Regarding claim 1, Cox teaches a device in the form of an accumulator-operated appliance, comprising (see, Fig. 17, [360]): 
at least two electrical systems (see, para 0132; Figs. 11A and 11B), wherein a first one of the electrical systems is a first winding (see, para 0132; Fig. 11A: windings A-C of the motor [362]) of a first electrical drive motor, and the second one of the electrical systems is a second winding (see, para 0132, Fig. 11B: windings D-F of the motor [362]) of the first electrical drive motor (see, Fig. 17, [362]), 

wherein the controller (see, Fig. 17, 390) is set up to either connect both electrical systems to only one accumulator (see, para 0133: when the power tool is operated using a single power supply [370], the power supply [370] is coupled to all the motor windings) or to connect each electrical system to a separate accumulator (see, para 0132). 
But Cox fails to teach: wherein the controller is configured to detect functional parameters of the accumulators and establish the electrical connections as a function of the functional parameters, wherein the functional parameters include information about the presence of an accumulator; wherein the controller is configured to limit the power to the electrical systems so that the electrical systems only receive a reduced power, wherein the electrical drive motor is configured to operate in a first power mode and a second power mode with a higher power consumption compared to the first power mode, and wherein the controller is configured to prevent the drive motor from being operated in the second power mode if only one accumulator is operational, and wherein the electronic controller allows the drive motor to be operated in the second power mode only if the appliance operates with at least two accumulators, and wherein the accumulator-operated appliance has a second electrical drive motor, wherein the appliance has a multiplex circuit to operate the second electrical drive motor dependent on one of the functional parameters with power which is supplied by a 

However, Phillips, further discloses, wherein the controller is configured to detect functional parameters of the accumulators and establish the electrical connections as a function of the functional parameters, and wherein the functional parameters include information about the presence of an accumulator, dependent on one of the functional parameters (see, Col. 5, lines 1-67 - Col. 6, lines 1-65: the information provided by microcontroller [404] and/or memory device [406] may include information about other parameters of battery pack [4], such as serial identification numbers, hardware revision numbers, remaining capacity, and battery pack impedance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cox with Phillips to include information that confirms a battery as source of power, because, ensuring the availability of the battery, provides assurance of the device operation without a power outage; and to know the condition of the battery which would determine how much power may be discharged from it.
Cox in view of Phillips fails to teach, wherein the controller limits the power to the electrical systems such that the electrical systems only receive a reduced power, wherein the electrical drive motor is configured to operate in a first power mode and in a second power mode that has a higher power consumption compared to the first power mode, and wherein the controller prevents the drive motor from being operated in the second power mode if only one accumulator is operational, and wherein the controller 

In an analogous art Lucas discloses hybrid electric cleaning device, see, figs. 1-16; wherein the controller (fig. 16, 100) is configured to limit the power to the electrical systems such that the electrical systems only receive a reduced power, wherein the electrical drive motor (see, figs. 12 and 16, DC motor 56) is configured to operate in a first power mode (see, para 074, i.e. a conserve mode when cleaning thinner carpet that require less power) and in a second power mode (figs. 11 and 14, para 0074, i.e. battery boost mode, to increase voltage to motor 56, e.g. when cleaning thicker carpet, see, para 0075) that has a higher power consumption compared to the first power mode, and wherein the controller prevents the drive motor from being operated in the second power mode if only one accumulator is operational, and wherein the controller allows the drive motor to be operated in the second power mode only if the appliance operates with at least two accumulators (see, para 0074-0075; and para 0079), 
and wherein the accumulator-operated appliance has a second electrical drive motor (see, fig. 24, 552b and 552a), with power which is supplied by a single accumulator (see, fig. 14, 52), wherein the appliance has a multiplex circuit (see, fig. 24, 521) to operate the second electrical drive motor, but wherein different see, Fig. 15, para 0079: the power selection switch 21 is selected/positioned in the battery mode; and power selection switch 21 be set to the battery boost mode, secondary battery may be integrated with or separated from the battery pack 52, may be brought in series with the battery pack 52 for power supply to the impeller).
. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen in view of Phillips with Lucas to ensure sufficient power provided to a motor, electrical system when carrying on additional load such as cleaning thicker carpet or removing heavy dirt, so as to avoid damage to the electrical components of a vacuum cleaner or a tool due to low or lagging power supply faced with higher power consumption.

Regarding claim 8, Cox teaches a method for operating an accumulator-operated appliance that has at least two electrical systems (see, Fig. 17, [360]), wherein a first electrical system is a first winding of a first electrical drive motor (see, para 0132; Fig. 11A: windings A-C of the motor [362]), and a second one of the electrical systems is a second winding of the electrical drive system (see, para 0132, Fig. 11B: windings D-F of the motor [362]), comprising: 
connecting the electrical systems to a first and/or a second accumulator (see, Fig. 17, para 0131: powered by two DC power supplies [370] and/or [372]) by means of an electronic controller (see, Fig. 17, 390) so as to transfer power, wherein each see, para 0132, Fig. 11A or Fig. 11B]) is supplied with power by a separate one of the accumulators (see, para 0132), or both windings (see, para 0132, Fig. 11A and 11B) are supplied with power by a single one of the accumulators (see, para 0133: when the power tool is operated using a single power supply [370], the power supply [370] is coupled to all the motor windings). 
But Cox, fails to teach: wherein the controller detects functional parameters of the accumulators and establishes the electrical connections as a function of the functional parameters, and wherein the functional parameters include information about the presence of an accumulator; wherein the controller limits the power to the electrical systems such that the electrical systems only receive a reduced power, wherein the electrical drive motor is configured to operate in a first power mode and in a second power mode that has a higher power consumption compared to the first power mode, and wherein the controller prevents the drive motor from beinq operated in the second power mode if only one accumulator is operational, and wherein the controller allows the drive motor to be operated in the second power mode only if the appliance operates with at least two accumulators, and wherein the accumulator-operated appliance has a second electrical drive motor, wherein the appliance has a multiplex circuit to operate the second electrical drive motor dependent on one of the functional parameters with power which is supplied by a single accumulator, but wherein different accumulators are configured to supply the power to the second electrical drive motor in chronological order.

see, Col. 5, lines 1-67 - Col. 6, lines 1-65: the information provided by microcontroller [404] and/or memory device [406] may include information about other parameters of battery pack [4], such as serial identification numbers, hardware revision numbers, remaining capacity, and battery pack impedance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cox with Phillips to include information that confirms a battery as source of power, because, ensuring the availability of the battery, provides assurance of the device operation without a power outage; and to know the condition of the battery which would determine how much power may be discharged from it.
But Cox in view of Phillips, fails to discloses wherein the controller limits the power to the electrical systems such that the electrical systems only receive a reduced power, wherein the electrical drive motor is configured to operate in a first power mode and in a second power mode that has a higher power consumption compared to the first power mode, and wherein the controller prevents the drive motor from beinq operated in the second power mode if only one accumulator is operational, and wherein the controller allows the drive motor to be operated in the second power mode only if the appliance operates with at least two accumulators, and wherein the accumulator-operated appliance has a second electrical drive motor, with power which is supplied by 

In an analogous art Lucas discloses hybrid electric cleaning device, see, figs. 1-16; wherein the controller (fig. 16, 100) is configured to limit the power to the electrical systems such that the electrical systems only receive a reduced power, wherein the electrical drive motor (see, figs. 12 and 16, DC motor 56) is configured to operate in a first power mode (see, para 074, i.e. a conserve mode when cleaning thinner carpet that require less power) and in a second power mode (figs. 11 and 14, para 0074, i.e. battery boost mode, to increase voltage to motor 56, e.g. when cleaning thicker carpet, see, para 0075) that has a higher power consumption compared to the first power mode, and wherein the controller prevents the drive motor from being operated in the second power mode if only one accumulator is operational, and wherein the controller allows the drive motor to be operated in the second power mode only if the appliance operates with at least two accumulators (see, para 0074-0075; and para 0079),  
and wherein the accumulator-operated appliance has a second electrical drive motor (see, fig. 24, 552b and 552a), with power which is supplied by a single accumulator (see, fig. 14, 52), wherein the appliance has a multiplex circuit (see, fig. 24, 521) to operate the second electrical drive motor, but wherein different accumulators are configured to supply the power to the second electrical drive motor in chronological order (see, Fig. 15, para 0079: the power selection switch 21 is selected/positioned in the battery mode; and power selection switch 21 be set to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen in view of Phillips with Lucas to ensure sufficient power provided to a motor, electrical system when carrying on additional load such as cleaning thicker carpet or removing heavy dirt, so as to avoid damage to the electrical components of a vacuum cleaner or a tool due to low or lagging power supply faced with higher power consumption.

Regarding claims 3 and 10, The combination of Cox in view of Phillips and further in view of Lucas, teaches in Cox, further comprising a switch arrangement (see, para 0133, Fig. 17, [352]) having electrical switches (see, Fig. 17, [386] and [388]) configured for connecting each one of the accumulators to an electrical system (see, para 0132) or for connecting a plurality of electrical systems to a single accumulator (see, para 0133: when the power tool is operated using a single power supply [370], the power supply [370] is coupled to all the motor windings).

 Regarding claims 4 and 11, The combination of Cox in view of Phillips and further in view of Lucas, teaches including Phillips, wherein the functional parameters additionally include information about a pole voltage of the accumulator, a temperature of the accumulator and/or a residual capacity of the accumulator.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cox with Phillips which includes a means to measure the parameter of the battery as to know the performance conditions; when to charge the battery; and how much stored energy should be discharged, including how long the battery should be charge to prevent overcharging it.

Regarding claim 5, The combination of Cox in view of Phillips and further in view of Lucas, teaches in Cox, comprising a supply voltage (see, Fig. 17, para 0131: powered by two DC power supplies [370] and/or [372]), but The combination of Cox in view of Phillips fails to teach, which is obtained by pulse width modulation, for operating the electrical system.
However. Lucas discloses, which is obtained by pulse width modulation, for operating the electrical system (see, fig. 46; para 0089)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cox in view of Phillips with Lucas 

Regarding claim 6, The combination Cox in view of Phillips and further in view of Lucas, teaches in Cox, comprising a circuit that has a first switch arranged in an output circuit of the first accumulator (see, Fig. 17, [386]), a second switch arranged in an output circuit of the second accumulator (see, Fig. 17, [388]), and/or a bridge switch connecting the output circuits of the two accumulators to one another (see, Fig. 17, [352]). 

Regarding claim 7, The combination of Cox in view of Phillips and further in view of Lucas, teaches in Cox, wherein the accumulators are configured to supply power to a further electrical system in chronological order (see, para 0017: the power tool further includes a power supply regulator coupled to the first power supply and the second power supply to generate a voltage signal for powering the controller; para 0133: battery selector switch [352] is switchable via a user-actuated switch or a mechanical switch coupled to the power tool [360] battery receptacles; battery selector switch [352] couples the first DC power supply [370] to the second switch circuit [388] when no second DC power supply [372] is provided, and couples the second DC power supply [373] to the second switch circuit [388] when one is provided).  In summary, an electrical system such as a power regulator, power switch selector, controller and a .

3.	Claims 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (US 2007/0101536 A1). Thereafter, Nielsen in view of Lucas (US 2008/0284363 A1). Thereafter, Lucas. 

Regarding claim 12, Nielsen teaches, twin-motor independent cordless vacuum cleaner, comprising: 
an attachment (see, Fig. 1, 40, 41 and 42; para 0027) appliance of the cleaning device, 
at least two electrical systems (see, Fig. 1, M1 and M2), wherein a first one (see, Fig. 1, M2) of the electrical systems is a first winding of a first electrical drive motor, and the second one (see, Fig. 1, M1) of the electrical systems is a winding of a second electrical drive motor that drives the attachment appliance (40-42, of Fig. 1), and an electronic controller (see, para 0010; para 0050, i.e. microprocessor) configured for connecting the electrical systems
an electronic controller configured to connecting he electrical system to a first accumulator so as to transfer power (para. 0050 and also See Fig. 3 when S1 is closed)
wherein the controller is set up to either connect both electrical system to only one accumulator (para. 0050).
 and wherein the appliance has a multiplex circuit to operate the second electrical drive motor dependent on one of the functional parameters with power which is supplied by a single accumulator, but wherein different accumulators are configured to supply the power to the second electrical drive motor in chronological order.

Lucas discloses hybrid electric cleaning device, see, figs. 1-16; wherein the controller (fig. 16, 100) is configured to limit the power to the electrical systems such that the electrical systems only receive a reduced power, wherein the electrical drive motor (see, figs. 12 and 16, DC motor 56) is configured to operate in a first power mode (see, para 074, i.e. a conserve mode when cleaning thinner carpet that require less power) and in a second power mode (figs. 11 and 14, para 0074, i.e. battery boost mode, to increase voltage to motor 56, e.g. when cleaning thicker carpet, see, para 0075) that has a higher power consumption compared to the first power mode, and wherein the controller prevents the drive motor from being operated in the second power mode if only one accumulator is operational, and wherein the controller allows see, para 0074-0075; and para 0079), 
and wherein the appliance has a multiplex circuit (see, fig. 24, 521) to operate the second electrical drive motor (see, fig. 24, 552b and 552a) dependent on one of a functional parameters (see, para 0080-0081: based on the fully-charged voltage of the battery assembly, i.e. battery capacity/voltage level) with power which is supplied by a single accumulator (see, fig. 14, 52), but wherein different accumulators are configured to supply the power to the second electrical drive motor in chronological order (see, Fig. 15, para 0079: the power selection switch 21 is selected/positioned in the battery mode; and power selection switch 21 be set to the battery boost mode, secondary battery may be integrated with or separated from the battery pack 52, may be brought in series with the battery pack 52 for power supply to the impeller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen with Lucas to ensure sufficient power provided to a motor, electrical system when carrying on additional load such as cleaning thicker carpet or removing heavy dirt, so as to avoid damage to the electrical components of a vacuum cleaner or a tool due to low or lagging power supply faced with higher power consumption.

Regarding claim 13, Nielsen teaches, method of operating twin-motor independent cordless vacuum cleaner, comprising: 
an attachment (see, Fig. 1, 40, 41 and 42; para 0027) appliance of the cleaning device, at least two electrical systems (see, Fig. 1, M1 and M2), wherein a first one (see, Fig. 1, M2) of the electrical systems is a first winding of a first electrical drive motor, and the second one (see, Fig. 1, M1) of the electrical systems is a winding of a second electrical drive motor that drives the attachment appliance (40-42, of Fig 1), and an electronic controller (see, para 0010; para 0050, i.e. microprocessor) configured for connecting the electrical systems.
an electronic controller configured to connecting he electrical system to a first accumulator so as to transfer power (para. 0050 and also See Fig. 3 when S1 is closed)
wherein the controller is set up to either connect both electrical system to only one accumulator (para. 0050).
But Nielsen fails to teach, wherein the controller limits the power to the electrical systems such that the electrical systems only receive a reduced power, wherein the electrical drive motor is 7configured to operate in a first power mode and in a second power mode that has a higher power consumption compared to the first power mode, and wherein the controller prevents the drive motor from beinq operated in the second power mode if only one accumulator is operational, and wherein the controller allows the drive motor to be operated in the second power mode only if the appliance operates with at least two accumulators, and wherein the appliance has a multiplex circuit to operate the second electrical drive motor dependent on one of the functional parameters with power which is supplied by a single accumulator, but wherein different accumulators are configured to supply the power to the second electrical drive motor in chronological order.

see, figs. 1-16; wherein the controller (fig. 16, 100) is configured to limit the power to the electrical systems such that the electrical systems only receive a reduced power, wherein the electrical drive motor (see, figs. 12 and 16, DC motor 56) is configured to operate in a first power mode (see, para 074, i.e. a conserve mode when cleaning thinner carpet that require less power) and in a second power mode (figs. 11 and 14, para 0074, i.e. battery boost mode, to increase voltage to motor 56, e.g. when cleaning thicker carpet, see, para 0075) that has a higher power consumption compared to the first power mode, and wherein the controller prevents the drive motor from being operated in the second power mode if only one accumulator is operational, and wherein the controller allows the drive motor to be operated in the second power mode only if the appliance operates with at least two accumulators (see, para 0074-0075; and para 0079), 
and wherein the appliance has a multiplex circuit (see, fig. 24, 521) to operate the second electrical drive motor (see, fig. 24, 552b and 552a) dependent on one of the functional parameters (see, para 0080-0081: based on the fully-charged voltage of the battery assembly, i.e. battery capacity/voltage level) with power which is supplied by a single accumulator (see, fig. 14, 52), but wherein different accumulators are configured to supply the power to the second electrical drive motor in chronological order (see, Fig. 15, para 0079: the power selection switch 21 is selected/positioned in the battery mode; and power selection switch 21 be set to the battery boost mode, secondary battery may be integrated with or separated from the battery pack 52, may be brought in series with the battery pack 52 for power supply to the impeller). 


Regarding claim 15, The combination of Nielsen in view of Lucas  teaches in Nielsen, the vacuum cleaner further comprising a switch (S1 and S2) arrangement having electrical switches configured for connecting for connecting a plurality of electrical systems (M1 an d M2) to a single accumulator (E) (para 0050 and also see Fig. 3).

Regarding claim 16, The combination of Nielsen in view Lucas teaches in Nielson, comprising a supply voltage (figs. 1 and 3, E), but Nielsen fails to teach, which is obtained by pulse width modulation, for operating the electrical system.
However. Lucas discloses, which is obtained by pulse width modulation, for operating the electrical system (see, fig. 46; para 0089)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen with Lucas to incorporate a pulse width modulation in the operating voltage of the battery to reduce wasted loss, improve response time and to prolong the battery life, which increase longevity.

Regarding claim 17, The combination of Nielsen in view of Lucas teaches in Nielsen vacuum cleaner (see, Fig. 1). But Nielsen does not teach a bridge switch connecting the output circuits of the two accumulators to one another.
However, Lucas, discloses, a bridge switch (see, Fig. 15, 706) connecting the output circuits of the two accumulators (see, Fig. 15, 1004 and 1002) to one another.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen with Lucas, to have a switch linking two sources of power supply, which provided the appliance ample power source to increase the drive motor out performance when needed or to serve as an alternate power sources when either power sources is not available.

Regarding claim 18, The combination of Nielsen in view of Lucas, teaches in Nielsen a vacuum cleaner (see, Fig. 1). But Nielsen does not disclose wherein the accumulators are configured to supply power to a further electrical system in chronological order.

However Lucas teaches wherein the accumulators are configured to supply power to a further electrical system in chronological order (see, Fig. 15, para 0079: the power selection switch 21 is selected/positioned in the battery mode; and power selection switch 21 be set to the battery boost mode, secondary battery may be integrated with or separated from the battery pack 52, may be brought in series with the battery pack 52 for power supply to the impeller).


Regarding claim 19, The combination of Nielsen in view of Lucas teaches in Nielsen, wherein the step of connecting takes place via a switch arrangement have electrical switches configured for connecting a plurality of electrical system to a single accumulator (see, Fig. 3).

4.	Claims 2, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2007/0101536 A1). Thereafter, Nielsen in view of Lucas et al (US 2008/0284363 A1). Thereafter, Lucas and further in view of Phillips (US 7723952 B2). Thereafter, Phillips.

Regarding claims 2 and 9, The combination of Nielsen in view of Lucas teaches in Nielsen, wherein the controller (see, para 0010; para 0050, i.e. microprocessor). But Nielsen fails to teach, connects to the first and second batteries, is configured to detect functional parameters of the accumulators and establish the electrical connections as a function of the functional parameters.
Lucas discloses, (see, Fig. 15, 1004 and 1002, also see, para 0079)



The combination of Nielsen in view of Lucas fails to teach, is configured to detect functional parameters of the accumulators and establish the electrical connections as a function of the functional parameters.

However, Phillips further discloses, (see, Col. 5, lines 1-67 - Col. 6, lines 1-65: the information provided by microcontroller [404] and/or memory device [406] may include information about other parameters of battery pack [4], such as serial identification numbers, hardware revision numbers, remaining capacity, and battery pack impedance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Nielsen in view of Lucas with Phillips to include information that confirms a battery as source of power, because, ensuring the availability of the battery, provides assurance of the device operation without a power outage; and to know the condition of the battery which would determine how much power may be discharged from it.

Regarding claims 14 and 20, The combination of Nielsen in view of Lucas, fails to teach, wherein the functional parameters include information about the presence of 

However, Phillips discloses, (see, Col. 5, lines 1-67 - Col. 6, lines 1-65: the information provided by microcontroller [404] and/or memory device [406] may include information about other parameters of battery pack [4], such as temperature limits, voltage limits, current limits, serial identification numbers, hardware revision numbers, software revision numbers, cooling capabilities, number of charge cycles completed, number of discharge cycles completed, remaining capacity, battery pack impedance, or fault conditions, or may be more detailed information complementing the information provided by the analog elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to be able to incorporate the teaching of Philips into that of the combination of Nielsen in view of Lucas, which includes a means to measure the parameter of the battery as to know the performance conditions; when to charge the battery; and how much stored energy should be discharged, including how long the battery should be charge to prevent overcharging it.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836